      Case 5:20-cv-01796-DMG-KK Document 30 Filed 09/14/20 Page 1 of 1 Page ID #:368




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 DANIELLE HOWARD MARTINEZ, et.al.                                       CASE NUMBER
                                                                                            ED CV 20-1796-DMG (KKx)
                                                         Plaintiff(s)
                            v.
 GAVIN NEWSOM, et.al.                                                         ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Price, Andrew M.                                                                 of    Andrew M. Price
 Applicant’s Name (Last Name, First Name & Middle Initial                               8290 Clifton Dr.
 (719) 424-6774                          n/a                                            Colorado Springs, CO 80920
 Telephone Number                        Fax Number
 Andrew.price@spplaw.us
                             E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Danielle Howard Martinez, D.P., K.P., Amber Wood, T.W., LaShonda Hubbard, P.C. (and all Plaintiffs similarly
 Situated)

 Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 Munir, Fazil A.                                                                  of    Law Offices of Fazil A Munir, Esq.
 Designee’s Name (Last Name, First Name & Middle Initial                                4000 MacArthur Blvd
 277108                          (949)636-6994                                          East Tower, #600
 Designee’s Cal. Bar No.          Telephone Number               Fax Number             Newport Beach, CA 92660
 Fazil@autismlaws.com
                             E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.




Dated: September 14, 2020
                                                                                       Dolly M. Gee, U.S. District Judge


 G-64 Order (05/16)        ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 1 of 1
